38 F.3d 1216NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF FIREMEN & OILERS, AFL-CIO, Respondent.
No. 94-5957.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1994.

Before:  MILBURN, RYAN and NORRIS, Circuit Judges.

JUDGMENT

1
This cause was submitted upon the application of the National Labor Relations Board (the "Board") for the enforcement of a certain order issued by it against the respondent International Brotherhood of Firemen & Oilers, AFL-CIO, its officers, representatives, members, employees and agents and anyone acting in concert or participating with them, on July 13, 1994, in a proceeding before the Board numbered 9-CB-8764 and 9-CB-8794, upon the transcript of the record in said proceedings, certified and filed in this court enforcing the order.


2
Upon consideration, it is ORDERED and ADJUDGED that the Board's order of July 13, 1994, is enforced, and that the respondent, International Brotherhood of Firemen & Oilers, AFL-CIO, its officers, representatives, members, employees and agents and anyone acting in concert or participation with them, abide by and perform the directions of the Board in said order contained.